DETAILED ACTION
Response to Amendment
The following is in response to the applicant’s submission (e.g. amendment, remarks, etc.) filed on November 15, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with MARK LEHI JONES on November 29, 2021.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of Claims 16 through 22, directed to an invention non-elected without traverse.  
Accordingly, Claims 16 through 22 have been cancelled.

Claims 11 and 12 have been amended as follows.
In Claim 11, “undercuts” (line 1) has been changed to –undercut--.
12.  (Currently amended)  The method of claim 1, wherein directionally depositing the selected material comprises depositing an electrically conductive material on at least the upper level and the one or more non-masked portions of the lower level to form at least two electrically conductive traces that are electrically isolated from one another by at least [masked by the upper level overhang.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
With respect to Claim 1, the applicant’s remarks on page 8 of the submission have been found to be persuasive and are fully incorporated by reference herein.  In addition to these remarks, the examiner notes that the phrase of “electrically isolated planes” (line 9 of Claim 1) is referring to the final structure of the electronic device.  When the claims are read in light of the specification, this means the structure shown in applicant’s Figure 2.  In regards to the merits of Yoshida, the final structure in Figure 2 (Step 2-3) or Figure 3 (Step 3-3) of Yoshida shows that the two planes of electronic circuitry (e.g. 1, 4 or 6) are not electrically isolated from each other because of the electrically conductive material (7) that electrically connects the two planes together.  Therefore, neither Yoshida nor the remaining prior art, show the features of “forming….level overhang” (lines 9-14 of Claim 1).  To modify Yoshida by incorporating such a feature would not be obvious because to do so would destroy the final structure of the electronic device of Yoshida.
Accordingly, Claims 1 through 15 and 23 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896